Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s response filed on February 16, 2021 has been received and fully considered.  
Previous claim rejection made under 35 USC 103 over Iller-Bohler et al. (WO 2007118605 A1) is maintained for reasons of record. 
Previous claim rejection made under 35 USC 103 over Iller-Bohler and further in view of Matsui (JP 403153609 A) is maintained for is maintained for reasons of record. 

New rejections are made to address newly added claims. 


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4-9 and 12 remain rejected and claims 14 and 15 are newly rejected under 35 U.S.C. 103 as being unpatentable over Iller-Bohler et al. (WO 2007118605 A1,published on October 25, 2007) (“Iller-Bohler” hereunder).  
Iller-Bohler teaches a cosmetic or dermatological composition comprising 0.5-5 wt % of salicylic acid and 0.5 – 10 wt % of ascorbic acid or the derivatives thereof, wherein the ratio of salicylic acid and ascorbic acid can be in the range of 0.1: 5 to 5:1 or most preferably from about 0.7:1.2 to 1.2: 0.7.  The reference suggests that salicylic acid can be present in a higher concentration than ascorbic acid.  See p. 1; instant claims 1, 4, 5 and 6.   The reference teaches that salicylic acid is useful as a skin penetration enhancer for the ascorbic acid, and generally known as an exfoliant, skin-conditioning agent, etc.  See p. 1, line 34 – p. 2, line 2.  Ascorbic acid or its derivatives are “widely used in cosmetic or dermatological compositions, particularly in skin care preparations, for various purposes such as skin-lightening, removal of age spots, as anti-acne agent or as anti-ageing agent.”  See p. lines 30-32.  Suitable derivatives include 2-O-D-glucopyranosyl-L-ascorbic acid, which meets the present limitation of claim 1 when R2 is “C-20 heterocyclic aromatic”.  See p. 4, lines 31-32.

    PNG
    media_image1.png
    309
    271
    media_image1.png
    Greyscale

Thus using any of the disclosed ascorbic acid derivatives such as the disclosed O-substituted ascorbic acid to make the Iller-Bohler formulation as suggested by the reference would have been obvious before the time of filing of the present application.  
Regarding claims 7, the reference teaches formulations comprising an aqueous phase, such as O/W emulsion or W/O emulsion.  Example 1 discloses a W/O cream comprising salicylic acid and an ascorbic acid derivative (trisodium ascorbyl phosphate); the aqueous phase make up about 61 % of water.  
Regarding claim 8, prior art does not teach gluconolactone.  
Regarding claim 9, the reference teaches that the pH of the prior art composition preferably ranges from 5.5 -7.5.  See 7, lines 16 – 18.  
Regarding claim 12, Iller-Bohler teaches that the composition is useful as skin lightening agent, anti-acne agents or anti-ageing agents.  
Regarding new claim 14, the claimed concentration range of the aromatic beta hydroxyl acid is within the disclosed range of salicylic acid.
Regarding new claim 15, the claimed concentration range of the O-substituted ascorbic acid is within the disclosed range of the ascorbic acid derivatives.  
Claims 2 and 3 remain rejected and claims 16 and 17 are newly rejected under 35 U.S.C. 103 as being unpatentable over Iller-Bohler as applied to claims 1, 4-9, 12, 14 and 15 as above, and further in view of Matsui (JP 403153609 A, July 1, 1991). 
Iller-Bohler fails to disclose the O-substituted ascorbic acid of claims 2 and 3. 
Also, the reference suggests using the recited ascorbic acid derivatives of new claims 16 and 17. 
Matsui teaches that that O-substituted ascorbic acid having a C1-C22 alkyl group has enhanced skin-lightening effects.  The reference discloses comparison examples which teaches that 3-O-ethyl ascorbic acid has such superior cosmetic properties over other ascorbic acid derivatives. See Translation, Table 2.
It would have been obvious to one of ordinary skill in the art before the time of filing of the present application to modify the teachings of Iller-Bohler and use the O-substituted ascorbic acid such as 3-O-ethyl ascorbic acid in place of the disclosed ascorbic acid derivatives as motivated by Matsui.  The skilled artisan would have been motivated to do so as the latter teaches of enhanced skin lightening effects by the specific O-substituted ascorbic acid.  Since the Iller-Bohler formulations containing ascorbic acid are also used for skin lightening effects, the skilled artisan would have had a reasonable expectation of successfully producing a stable composition enhanced cosmetic effects by combining the teachings of the references.
Response to Arguments
Applicant's arguments filed on February 16, 2021 have been fully considered but they are not persuasive. 
Applicant argues that Iller-Bohler provides no motivation to specifically select an O-substituted ascorbic acid.  Applicant is reminded that substituting art-recognized functional equivalents known for the same purpose is prima facie obvious.  See MPEP 2144.06.  In this case, since the reference establishes that the disclosed ascorbic acid derivatives have the cosmetic activities (i.e., skin-lightening, removal of age spots, as anti-acne agent or as anti-ageing agent), interchangeably using the disclosed ascorbic acid derivatives would have been prima facie obvious.  
Applicant also argues, “[n]othing in Ille-Bohler fairly teaches or suggests cosmetic or dermatological composition wherein the salicylic acid is present at a higher concentration that the O--substituted ascorbic acid. “ However, Iller-Bohler clearly indicates the ratio of salicylic acid and ascorbic acid can be in the range of 0.1: 5 to 5:1 or most preferably from about 0.7:1.2 to 1.2: 0.7.  
Applicant’ further argues unexpected superior stability of O-substituted ascorbic acid results when combined with salicylic acid present in a higher concentration. It appears that the criticality of the higher concentration of salicylic acid in the composition is that the particular ascorbic acid derivative can remain more stable even at the low pH which is optimal for salicylic acid.   However, the presently claimed compositions are not particularly limited to such pH range.  Even claim 9, which is to further limit claim 1 by including a pH limitation, recites the pH can be as high as 7.  Furthermore, claims permit a lower concentration of O-substituted ascorbic acid, as the lower bound of the aromatic beta hydroxyl acid in claim 1 is higher than that of the O-substituted ascorbic acid.  See also new claim 15.  Claim 6 also permits 1:1 weight ratio between the aromatic beta hydroxyl acid and the O-substituted ascorbic acid.  Thus, examiner views that applicant’s arguments on the unexpected results are not commensurate with the scope of the claims.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GINA JUSTICE whose telephone number is (571)272-8605.  The examiner can normally be reached on M-F 8:30 AM - 5 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHANN RICHTER can be reached on 571-272-0646.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/GINA C JUSTICE/Primary Examiner, Art Unit 1617